                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 UNITED STATES OF AMERICA

        v.                                         Case No. 3:10-CR-51 JD

 KEVIN L HITE


                                    OPINION AND ORDER

       Defendant Kevin Hite pled guilty to Count 1 of the Indictment, possessing a firearm as a

felon in violation of 18 U.S.C. § 922(g)(1), and Count 2, possessing a stolen firearm in violation

of 18 U.S.C. § 922(j). He was sentenced on October 25, 2010 to 180 months on Count 1 pursuant

to 18 U.S.C. § 924(e) and 120 months on Count 2, both terms to run concurrently. He is

currently serving those sentences and is housed in FCI Elkton with a release date of February 22,

2025. On December 28, 2020, Mr. Hite filed a motion for compassionate release or sentence

reduction pursuant to 18 U.S.C. § 3582(c)(1)(A). [DE 76]. He also filed a motion to appoint

counsel, which the Court referred to the Federal Community Defenders Office. [DE 77, 78]. On

January 8, 2021, defense counsel filed an appearance. [DE 81]. Counsel filed a supplemental

briefing, including medical records, on behalf of Mr. Hite. [DE 85]. The government filed

medical records and a response in opposition arguing that Mr. Hite has not presented

extraordinary and compelling reasons warranting compassionate release, and the § 3553(a)

factors do not favor release, to which Mr. Hite, through counsel, replied. [DE 92, 95]. Lastly, on

April 26, 2021, the government also filed a supplemental brief and medical records, indicating

Mr. Hite is now fully vaccinated against COVID-19, having received his second Moderna shot

on March 30, 2021.
       A court generally cannot modify a sentence once the sentence has been imposed. 18

U.S.C. § 3582(c). However, an exception to that general rule allows a court to modify a sentence,

after considering the factors under § 3553(a), if “extraordinary and compelling reasons warrant

such a reduction,” the reduction is consistent with policy statements issued by the Sentencing

Commissions, and the defendant has submitted such a request to the warden at least 30 days

before filing a motion or has fully exhausted all administrative rights within the Bureau of

Prisons. 18 U.S.C. § 3582(c)(1)(A). The application notes to the Sentencing Guidelines offer

some examples of when extraordinary and compelling reasons may be present. Those include

when the defendant is suffering from a terminal illness or is suffering from a serious physical or

medical condition that substantially diminishes his ability to provide self-care within the prison.

U.S.S.G. § 1B1.13 n.1. See United States v. Gunn, 980 F.3d 1178, 1181 (7th Cir. 2020) (finding

the substantive aspects of U.S.S.G. § 1B1.13 and its Application Notes provide a “working

definition” of “extraordinary and compelling reasons” that can guide a court’s discretion without

being conclusive). Because Mr. Hite submitted a request to the Warden at least 30 days before

filing his motion with the Court, which the Warden subsequently denied, pursuant to §

3582(c)(1)(A), the Court reviews the merits of the motion. [DE 95-1 at 1; 95-2 at 1].

       First, the Court does not find that extraordinary and compelling reasons warrant

compassionate release, home confinement, or a reduction in sentence here. In the context of the

COVID-19 pandemic, “§ 3582(c)(1)(A) contemplates a sentence reduction for specific

individuals based on the individuals’ particular circumstances of where he is housed and his

personal health conditions.” United States v. Council, 2020 WL 3097461, at *5 (N.D. Ind. June

11, 2020); see also United States v. Melgarejo, 2020 WL 2395982, at *3 (C.D. Ill. May 12,

2020). In determining whether there is an extraordinary and compelling reason to modify a term




                                                 2
of imprisonment, the Court may consider (1) the specificity of the defendant’s COVID-19

concerns, (2) whether the defendant has a medical condition that makes him especially

susceptible to the dangers of COVID-19, (3) the age of the defendant, and (4) the extent that the

defendant’s release would mitigate or aggravate the COVID-19 pandemic. See Council, 2020

WL 3097461, at *5–7; United States v. Barrett, 2020 WL 3264112, at *3 (N.D. Ind. June 17,

2020); see also United States v. Davis, 2020 WL 1951652, at *1–2 (N.D. Ind. Apr. 23, 2020)

(applying similar factors to consider whether there was a “compelling reason” for pretrial release

due to the COVID-19 pandemic).

        Mr. Hite will be 65 years old in July 2021. The Centers for Disease Control (“CDC”)

reports that the risk of severe illness from COVID-19 increases with age, and that while the

greatest risk of severe illness is among those aged 85 or older, adults aged 65 and older have

increased risk. Mr. Hite is at the low end of this age range. Mr. Hite asserts he has several

underlying medical conditions that warrant release due to the risk of severe illness were he to

contract the virus. These conditions are Hepatitis C and cirrhosis (scarring) of the liver,

hypertension (high blood pressure), and hyperlipidemia (high cholesterol). 1 Mr. Hite has had

Hepatitis well before he began serving this instant sentence, however, it is in remission. At the

time of his PSR, he reported his cirrhosis of the liver was in advanced stages and his medical

records indicate that he also self-reported this to BOP medical staff. [DE 85-1 at 58]. The CDC

has also indicated having Hepatitis C might make a person more likely to get severely ill from

COVID-19. 2 The CDC has recognized that adults of any age who suffer from hypertension can




1
  In his pro se motion, Mr. Hite stated he suffers from respiratory problems from asthma-related issues. His
counsel’s supplemental brief does not discuss this condition, nor do any of the medical records submitted by Mr.
Hite’s counsel or the government indicate he has respiratory problems or asthma.
2
  See What to Know About Liver Disease and COVID-19, Centers for Disease Control and Prevention, (Feb. 8,
2021), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/liver-disease.html.


                                                         3
be more likely to get severely ill from COVID-19. 3 Mr. Hite’s medical records indicated that

both his hypertension and hyperlipidemia are “well controlled” and he has been prescribed

medications to help manage both conditions. [DE 85-1 at 2; 85-3 at 10; 92-1 at 32]. Further, the

CDC does not list high cholesterol as a condition that increases the risk of severe illness from

COVID-19. 4 However, Mr. Hite argues the potential interaction between the medications used to

treat high cholesterol and those who have suffered previous damage to the liver may require the

suspension of the medications if COVID-19 is contracted. [DE 85 at 6]. While this may be true,

speculation that the suspension of these medications may expose the patient to an increased risk

of cardio-vascular event is too tenuous to be extraordinary and compelling. The status of these

underlying conditions and the risk of severe illness that they can pose if Mr. Hite contracts

COVID-19 does not rise to the level of extraordinary and compelling reasons, and therefore,

compassionate release or a reduction in sentence is not warranted.

         Additionally, the BOP reports Elkton currently has zero inmates and one staff member

who are positive for COVID-19. 5 Tragically, there has been nine inmate deaths at the facility.

Although the BOP has implemented several precautions to help mitigate the spread, Elkton has

experienced outbreaks in its facility. Over the course of the COVID-19 pandemic, there have

been 803 inmates and 85 staff members who have tested positive for the virus. 6 Fortunately, the




3
   See Medical Conditions, Centers for Disease Control and Prevention, (May 13, 2021),
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-
extra-precautions%2Fgroups-at-higher-risk.html
4
   Id.
5
  See Covid-19 Coronavirus, Federal Bureau of Prison, (June 21, 2021), https://www.bop.gov/coronavirus/.
6
   Based on filings in Wilson vs. Williams (4:20-cv-794) in the Northern District of Ohio cited by Mr. Hite, since May
2020, the BOP has dramatically decreased the inmate population of Elkton. [DE 85 at 3]. Further, Mr. Hite
references a status report filed in Wilson, which indicated that 1,057 inmates at Elkton have tested positive for the
virus. However, the Court cites to the current number referenced on BOP’s website dedicated to tracking COVID-19
throughout its facilities.


                                                          4
number of current cases is nearly zero, likely due to both the decreasing cases within the

community as well as the BOP’s vaccine distribution efforts.

        The BOP has reported that it is in the process of distributing and administering the

COVID-19 vaccine to staff and inmates under the guidance of the CDC. As of June 21, 2021, the

BOP has administered 195,504 doses of the vaccine. 7 More specifically, as of June 21, Elkton

has 1,045 inmates and 204 staff members fully inoculated. 8 This means roughly seventy-four

percent of the inmate population at Elkton is fully vaccinated, greatly reducing the likelihood of

another spike in COVID-19 cases in the facility. 9 Mr. Hite received his first dose of the COVID-

19 vaccine on March 3, 2021 and his second dose on March 30. [DE 101-1; DE 92-1 at 50].

According to the CDC, the Moderna vaccine is “94.1% effective at preventing laboratory

confirmed COVID-19 illness in people who received two doses who had no evidence of being

previously infected” and was found with high certainty to prevent symptomatic COVID-19, and

with moderate certainty to prevent hospitalization related to COVID-19. 10 Mr. Hite’s medical

records indicate he has been tested for COVID-19 at least three times, which were all negative.

        An overwhelming amount of district courts across the country have held that being fully

vaccinated drastically reduces the risk of becoming severely ill and therefore denied

compassionate release. See, e.g., United States v. Pennington, 2021 WL 1976803, at *2 (N.D.

Ind. May 18, 2021) (“By far the biggest reason compassionate release is not appropriate in this

case is that [the defendant] is vaccinated.”); United States v. Baeza-Vargas, 2021 WL 1250349,


7
  See Covid-19 Coronavirus, Federal Bureau of Prison, (June 21, 2021), https://www.bop.gov/coronavirus/.
8
  Id.
9
  Elkton currently houses 1,404 total inmates. FCI Elkton, Federal Bureau of Prison,
https://www.bop.gov/locations/institutions/elk/, (last visited June 21, 2021).
10
   Moderna, Centers for Disease Control and Prevention, (June 11, 2021), https://www.cdc.gov/coronavirus/2019-
ncov/vaccines/different-vaccines/Moderna.html; Morbidity and Mortality Weekly Report (MMWR), The Advisory
Committee on Immunization Practices’ Interim Recommendation for Use of Moderna COVID-19 Vaccine—United
States, Centers for Disease Control and Prevention, December 2020,
https://www.cdc.gov/mmwr/volumes/69/wr/mm695152e1.htm?s_cid=mm695152e1_w.


                                                       5
at *3 (D. Ariz. Apr. 5, 2021) (citing more than a dozen cases); United States v. Singh, 2021 WL

928740, at *3 (M.D. Penn. March 11, 2021) (“as a result of his vaccination, [the defendant] now

has significant protection against serious illness or death should he contract COVID-19 and,

accordingly, the Court concludes that [the defendant] has not demonstrated that his underlying

conditions—in combination with the possibility of a COVID-19 infection—provide

extraordinary and compelling reasons to grant his motion for compassionate release”). Given his

underlying conditions and being fully inoculated, the Court does not find that Mr. Hite has

established that extraordinary and compelling reasons warrant a reduction in his sentence or his

release.

       Second, even if the above facts qualified as extraordinary and compelling reasons, the

Court would still deny the motion based on its consideration of the § 3553(a) factors. In support

of his motion, Mr. Hite asserts that he has a re-entry plan if released, which includes moving to

Kentucky, working for a construction firm, and living at an extended-stay facility with which the

construction firm has a relationship. [DE 85 at 7]. BOP records indicate he has served about 59%

of his full term. He has an excellent disciplinary record, with only one lower level violation in

the past nine years, has maintained employment since 2012, and has saved money. He asserted

further that he has participated in education programs that are designed to prevent recidivism,

has paid about 85% of the full restitution, and has completed a drug treatment program and

apprenticeship for computer peripheral equipment operator. [DE 76 at 6]. Mr. Hite is to be

commended for all of these accomplishments and plans for the future, which reflect well on his

desire to improve his life upon his release.

       As positive as these factors are, however, there are several serious § 3553(a) factors that

weigh against Mr. Hite’s release. Mr. Hite asserts he is not a threat to the public due to his




                                                  6
excellent disciplinary record and his advanced aged. However, the nature and circumstances of

his instant offense was serious, involving Mr. Hite burglarizing a home and stealing a loaded

firearm and jewelry worth more than $10,000. Mr. Hite is an armed career criminal. He has a

very serious and extensive criminal history, including three convictions in state court for prior

burglaries, with sentencings totaling 40 years for those convictions. He committed the instant

offense, which was yet another burglary and stealing a loaded gun, while on parole. The Court

agrees with the government—the pattern is clear. This pattern indicates a high risk of recidivism,

even given his age. When Mr. Hite was convicted in 2010 for the instant offense, he was 53

years old and age did not seem to deter him then. Under those circumstances, the Court does not

find that the § 3553(a) factors support Mr. Hite’s compassionate release or a reduction in

sentence.

       For those reasons, the Court DENIES Mr. Hite’s motion for compassionate release or

reduction in sentence. [DE 76].

       SO ORDERED.

       ENTERED: June 21, 2021

                                                             /s/ JON E. DEGUILIO
                                                      Chief Judge
                                                      United States District Court




                                                 7
